DETAILED ACTION
This office action is responsive to communications filed on February 11, 2021.  Claims 3-6 and 9-15 have been canceled.  New claims 16-21 have been added.  Claims 16-21 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2012/0287875) in view of Kim et al. (WO 2010/143911, hereinafter Kim ‘911).

Regarding Claim 16, Kim teaches a mobile communication system comprising:
a plurality of base stations configured to perform radio communication with a user equipment in a coordinated manner with each other (“CoMP transmission techniques may be adopted” – See [0093]; “each point (eNB) of a CoMP unit may use data. The CoMP unit refers to a set of eNBs used for a CoMP transmission operation. The JP scheme is further branched into joint transmission and dynamic cell selection” – See [0095]; “Joint transmission is a technique of transmitting PDSCHs from a plurality of points (a part or the whole of a CoMP unit) at one time. That is, a plurality of transmission points may simultaneously transmit data to a single UE” – See [0096]; A plurality of transmission points (base stations) simultaneously communicate with a UE using CoMP JT (joint transmission)).
Kim does not explicitly teach that a maximum number of signals that can be measured by the user equipment among signals transmitted from the plurality of base stations is transmitted from the user equipment to the base station.
However, Kim ‘911 teaches that a maximum number of signals that can be measured by the user equipment among signals transmitted from the plurality of base stations is transmitted from the user equipment to the base station (“Reporting a measurement result for a plurality of component carrier all in a multi-carrier system may increase the burden for reporting the measurement results as the number of component carriers increases. In addition, according to the capability or cell environment of the terminal, all of the plurality of component carriers are not used by the terminal” – See [5] on p. 3 of the translation; “If the terminal in the mobile confirms that the quality of the specific area is very poor, the terminal can report the location information and the measurement result for the bad cells to the network. The network may experience optimization of the network based on the report of the measurement results of the terminals that help to operate the network” – See [44] on p. 7 of the translation; “the terminal must be able to well measure the quality and cell information of neighboring cells having the same center frequency as the center frequency of the serving cell” – See [45] on p. 7 of the translation; “The base station and the terminal exchange a multi-carrier capacity (S640). The base station sends information on the available CC specification and linkage to the terminal, and the terminal can send information about the DL CC DL/UL CC specification to the base station that it can support. The base station can inform the terminal of the information on the available CC provisioning and linkage through the system information” – See [79] on p. 11 of the translation; See also Fig. 6; The UE reports a capability to the base station, where the capability indicates a maximum number of signals/carriers transmitted by different cells that can be measured by the UE).


Regarding Claim 17, Kim in view of Kim ’911 teaches the system of Claim 16.  Kim further teaches that measurement target information is transmitted from the base station to the user equipment, the measurement target information indicating a signal to be measured by the user equipment among the signals being transmitted from the plurality of base stations (“The term `eNB` is interchangeably used with `cell`, `AP` or `point` in the CoMP system” – See [0133]; “For a reliable CoMP operation, the UE should measure CSI-RSs from neighbor cells included in a CoMP unit as well as CSI-RSs from a serving cell and feed back measured channel information to the eNB. Therefore, the eNB needs to notify the UE of the CSI-RS configurations of the serving cell and the neighbor cells. According to the afore-described embodiments of the present invention, the eNB may indicate to the UE a plurality of CSI-RS configurations as if these CSI-RS configurations were for the eNB” – See [0134]; “On the assumption that a serving cell with A Tx antennas and a neighbor cell with B Tx antennas cooperate for communication, the following three CSI-RS configurations may be defined.” – See [0135]; “CSI-RS Configuration 1: the CSI-RS configuration of the serving cell (CSI-RSs for the A Tx antennas)” – See [0136]; “CSI-RS Configuration 2: the CSI-RS configuration of the neighbor cell (CSI-RSs for the B Tx antennas)” – See [0137]; “In Case 3, the UE may measure CSI-RSs received from the serving cell according to CSI-RS Configuration 1 and CSI-RSs received from the neighbor cell according to CSI-RS Configuration 2 and generate CSI separately for the serving cell and the neighbor cell. For the CSI generation, the UE may measure channels, regarding them as received from the serving cell without any need to identify actual cells that transmit the channels. The UE may transmit the CSI generated according to CSI-RS Configurations 1 and 2, together or separately on the downlink to the eNB” – See [0144]; See also Table 1; CSI configurations 1 and 2 (measurement target information) are transmitted from the eNB/base station among a plurality base stations (i.e., the serving base station and neighboring base stations) to the UE.  The CSI configurations indicate CSI-RSs (signals) to be measured by the UE.  The CSI-RS configuration 1 indicates signals that are transmitted from the A TX antennas of the serving base station, and the CSI-RS configuration 2 indicates signals that are transmitted from the B TX antennas of the neighboring base station.  Thus, the signals are transmitted from the plurality of base stations (i.e., the serving and neighboring base stations)).

Regarding Claim 18, Kim in view of Kim ’911 teaches the system of Claim 17.  Kim further teaches that measurement result information is transmitted from the user equipment to the base station, measurement result information indicating a measurement result of measurement target signals indicated by the measurement target information (“The UE may measure a channel using the received CSI-RS and thus may report such information as a Channel Quality Indicator (CQI), a PMI, and/or a Rank Indicator (RI) to the eNB” – See [0107]; “The UE may measure and report a CQI for the CSI-RS configuration set for CQI feedback using CSI-RSs received according to the CSI-RS configuration. In this manner, CQI measurement and reporting may be carried out on a CSI-RS configuration basis (i.e. on an antenna group basis)” – See [0132]; The UE measures the configured CSI-RSs and reports the measurement results to the eNB (base station)).

Regarding Claim 19, Kim in view of Kim ’911 teaches the system of Claim 18.  Kim further teaches that the measurement target signal is a reference signal to be measured by the user equipment “Upon receipt of a CQI feedback request for a specific CSI-RS configuration from the eNB, the UE may measure a channel state using only CSI-RSs having the specific CSI-RS configuration” – See [0121]; The measurement target signal is a CSI-RS (reference signal) that is measured by the UE to obtain a CQI (state of the channel)).

Claims 20 and 21 are rejected based on reasoning similar to Claim 16.

Response to Arguments
On page 4 of the remarks, Applicant argues “As Claims 2-6 and 9-15 are canceled, it is believed that the rejections in the Office Action are now moot.  It is also believed that new Claims 16-21 recite features not disclosed in the art of record and are in condition for allowance.  Non-limiting support for the new claims may be found at least at paragraphs [0140], [0136], [0158] to [0171], [0294] to [0299], [0303], and [0304] of the specification.  For the reasons discussed above, no further issues are believed to be outstanding in this application, and this application is believed to be in condition for formal allowance.”  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Kim ‘911 reference.

Examiner Note
In order to overcome the current grounds of rejection and advance prosecution of the application, the Examiner suggests amending the independent claims to specify:
the measurement target signal is a Channel State Information Reference Signal (CSI-RS),
the measurement target information is transmitted using dedicated Radio Resource Control (RRC) signaling,

the base station notifies the user equipment of the CoMP measurement configuration release, and
in response to being notified of the CoMP measurement configuration release, the user equipment stops the measurement of the measurement target signal and stops performing CoMP transmission and reception.
See Fig. 16 of the drawings and the corresponding portions of the written description for support.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478